     Case 3:18-cr-04683-GPC Document 114 Filed 08/07/19 PageID.893 Page 1 of 2

 1 BIENERT I KATZMAN PC
   Thomas H. Bienert, Jr., SBN 135311
 2 James D. Riddet, SBN 39826
 3 Whitney Z. Bernstein, SBN 304917
   903 Calle Amanecer, Suite 350
 4 San Clemente, California 92673
   Telephone (949) 369-3700
 5 Facsimile (949) 369-3701
   Email: tbienert@bienertkatzman.com
 6       jriddet@ bienertkatzman.com
 7        wbernstein@bienertkatzman.com

 8 Attorneys for Defendant Mohammed Abdul Qayyum
 9
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                  Case No. 18-cr-04683-GPC
13
                                                Hon. Gonzalo P. Curiel
14         Plaintiff,
                                                DEFENDANT MOHAMMED ABDUL
15                                              QAYYUM'S ACKNOWLEDGEMENT OF
     v.
16                                              NEXT COURT DATE
     JACOB BYCHAK, MARK
17
     MANOOGIAN, MOHAMMED
18   ABDUL QAYYUM, PETR PACAS,
19
           Defendants.
20
21
22         I, Mohammed Abdul Qayyum, hereby acknowledge that the next court date in the
23   above-captioned matter is scheduled on Thursday, October 24, 2019 at 1:00 p.m. I hereby
24   promise to appear before the Honorable Court on that date and at that time without further
25   notice.
26
27   Dated: August 5, 2019
                                                   MMMEDABDUL QAYYUM
28

                                                                            18-Cr-04683-GCP
                            ACKNOWLEDGEMENTOFNEXTCOURTDATE
     Case 3:18-cr-04683-GPC Document 114 Filed 08/07/19 PageID.894 Page 2 of 2



1                            CERTIFICATE OF SERVICE
2        Counsel for Defendant Mohammed Abdul Qayuum certifies that the foregoing
3 pleading has been electronically served on the following parties by virtue of their
4 registration with the CM/ECF system:
5
                                    David W. Wiechert
6
                                     Jessica C. Munk
7                                    William J. Migler
                                Attorneys for Jacob Bychak
8
9                                    Randy K. Jones
                              Attorney for Mark Manoogian
10
11                                  Gary Lincenberg
                                       Naeun Rim
12
                                 Attorneys for Petr Pacas
13
14                                   Melanie Pierson
                                      Robert Ciaffa
15                                     Sabrina Feve
16                               Assistant U.S. Attorneys

17
18
                                      Respectfully submitted,
19
20
     Dated: August 7, 2019            s/ Whitney Z. Bernstein
21                                    BIENERT | KATZMAN PC
22                                    Whitney Z. Bernstein
                                      Attorneys for Mohammed Abdul Qayyum
23                                    Email: wbernstein@bienertkatzman.com
24
25
26
27
28

                                                                    18-Cr-04683-GCP
                                CERTIFICATE OF SERVICE
